Citation Nr: 1520135	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  08-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness (such as Meniere's disease), to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran provided testimony at hearings conducted before personnel at the RO in August 2007 and February 2008.  Transcripts from both hearings are of record.

The Veteran appealed a September 2011 Board decision to United States Court of Appeals for Veterans Claims (CAVC).  In May 2012, the CAVC vacated and remanded that part of the September 2011 Board decision that denied the claim for service connection for dizziness, for further development and readjudication consistent with the Joint Motion for Partial Remand.  In September 2012, the Board remanded the appeal for further development, to include a new VA medical examination to determine the nature and likely etiology of the Veteran's disability manifested by dizziness.  The Veteran was subsequently accorded a VA medical examination in October 2012, based upon which the VA examiner opined that the Veteran's disability manifested by dizziness/vertigo/Meniere's disease was not caused by or aggravated by his service connected hearing loss or tinnitus.  

Then, the CAVC vacated and remanded a February 2013 Board decision that again denied the claim for service connection for dizziness, for clarification of the October 2012 VA examination.  Specifically, the January 2014 Joint Motion for Remand (JMR) found that there was not substantial compliance with the Board's remand directing a complete rationale for the opinion provided regarding the possibility of aggravation of the claimed disability by the Veteran's service-connected disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).   In a July 2014 remand, the Board requested another VA examination with medical opinion, which was provided in January 2015.  

The issue of increased evaluations for service-connected hearing loss and tinnitus were raised by a September 2014 VA-Form 21-4142, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a claim for service connection of vertigo in August 2006.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Aggravation means that the service connected disability permanently worsened the non-service connected disability beyond the natural progression of the condition.

Unfortunately, the January 2015 VA examination with medical opinion fails in the identical manner as the previous one in October 2012.  While including a conclusory statement that it was less as likely as not that the Veteran's dizziness was caused by or aggravated by the service-connected bilateral hearing loss and/or tinnitus, the rationale does not explain the basis for the latter opinion.  That is, the VA examiner's explanation focuses entirely on the lack of a causative association between nonservice and service connected disabilities, without explicitly and clearly establishing a foundation for the conclusion that the Veteran's hearing loss and tinnitus do not aggravate his Meniere's disease.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.").  This is precisely the deficiency identified in the January 2014 JMR.  Therefore, fully appreciating the medical opinion provided by the Veteran's physician son, another VA medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  The competent and credible evidence of record is not otherwise sufficient to make a decision on the claim at this time.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1. Request an addendum medical opinion to the January 2015 Disability Benefits Questionnaire for Ear Conditions.  The VA examiner should expressly explain the rationale (i.e. why or why not) for his/her opinion that the Veteran's hearing loss and tinnitus do not aggravate, and have not aggravated, his Meniere's disease.  If an opinion cannot be rendered without an examination, one should be scheduled.

2.  Thereafter, readjudicate the remaining claim on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112. 

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



